{Vade, C. J.
1. This case is controlled in principle by the decision-in Davis v. State, ante, 68 (92 S. E. 550). The demurrer was properly overruled, but the evidence did not authorize the verdict. The trial judge therefore erred in overruling the motion for a new trial.
2. In view of the foregoing ruling, it is unnecessary to refer to the various special assignments of error.

Judgment reversed.


George and Luhe, JJ., concur.

Moore & Pomeroy, G. M. Dobbs, J. J. Garland, Little, Powell, Smith' & Goldstein, for plaintiff in error.
Herbert Glay, solicitor-general, contra.